Citation Nr: 1632158	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-28 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 through June 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal also initially included the issue of the Veteran's entitlement to service connection for biliary cirrhosis.  In that regard, the Veteran initiated his appeal as to that issue by filing a timely Notice of Disagreement in March 2014.  A Statement of the Case was issued to the Veteran in June 2014.  The Veteran did not, however, subsequently perfect his appeal as to that issue by filing a timely substantive appeal.  Accordingly, the Board declines to take jurisdiction over that matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In relation to his low back disorder, the Veteran asserts that he has experienced chronic and ongoing low back pain that dates back to his period of active duty service.  He raises the theory that his back problems resulted from repetitive trauma and stress from constant pitching and rolling while serving on board naval vessels at sea and also from bouncing while performing duties on military aircraft.

Service treatment records show that the Veteran was treated in December 1978 for left low back and gluteal pain.  An examination conducted at that time revealed the presence of pinpoint tenderness over the area of the sciatic nerve with radiation down into the Veteran's left lower extremity.  X-rays were normal.  Treating medical staff diagnosed an acute mononeuropathy involving the left sciatic nerve distribution that was of "uncertain etiology."  Records from the Veteran's separation examination in March 1989 reflect that the Veteran was complaining of back pain at that time.

Post-service records from Sharp Rees-Stealy Medical Group dated June 2014 show that the Veteran reported ongoing back pain since 1972.   Spine x-rays taken during a July 2014 spine examination revealed degenerative changes with multilevel disc space narrowing and slight retrolisthesis at L5-S1.  X-rays of the hips and pelvis indicated suspected ankylosis of the left sacroiliac joint.  Treating physicians diagnosed sacroiliac strain and spondylosis with radiculopathy of the lumbar region.  No opinion was given, however, as to whether the spine findings were related in any way to the Veteran's active duty service.

Despite the foregoing evidence, the Veteran has not yet been afforded a VA spine examination to determine whether there is an etiological relationship between his current spine disorder and his active duty service.  Such an examination should be afforded at this time.  38 C.F.R. § 3.159(c)(4).

In regard to the Veteran's claim concerning sleep apnea, both the Veteran and his spouse report that the Veteran has experienced ongoing sinus problems, snoring, sleep disturbance due to interrupted breathing, and daytime somnolence and fatigue since 1973.  Somewhat consistent with those assertions, service treatment records show that the Veteran was treated periodically during service for repeated sinus and nasal problems.  In April 1988, the Veteran sought in-service treatment for reported postnasal drip, nocturnal gagging, snoring, and rhinorrhea.  A physical examination conducted at that time showed a left deviated septum.  In September 1988, the Veteran underwent in-service septoplasty.

Post-service treatment records show that a June 1996 sleep study revealed that the Veteran had obstructive sleep apnea.  A repeat study conducted in October 2005 confirmed mild to moderate sleep apnea.  Subsequent records from Sharp Rees-Stealy Medical Group reflect that the Veteran has been followed for ongoing sleep apnea since that time.  Treatment has included use of CPAP and APAP machines.  The post-service records contain no opinions as to when the Veteran's sleep apnea began, or, whether the sleep apnea is related in any way to the Veteran's active duty service.

The Veteran has also not been afforded a VA examination of his sleep apnea.  He should be arranged to undergo such an examination at this time.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examinations ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his back and/or sleep apnea since August 2014.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his back and/or sleep apnea since August 2014, and if so, assist him in obtaining it.  Relevant VA treatment records dated from August 2014 through the present should also be associated with the record.

2.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination, to be conducted by an appropriate examiner, to determine the nature of the Veteran's low back disorder, and also, whether any diagnosed disorder is related etiologically to his active duty service.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

For purposes of the examination, the examiner will note that the Veteran was treated for back complaints during service in December 1978 and that he reported back pain during his March 1989 retirement examination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide diagnoses pertinent to the Veteran's low back.  Based on information gained from review of the claims file and the findings from the examination, the VA examiner should also provide opinions as to the following medical questions:

	(a) for each diagnosed disorder in the Veteran's back, 	is it at last as likely as not (i.e., at least a 50 	percent probability) that the disorder was sustained 	during active duty service?

	(b) for each diagnosed disorder in the Veteran's back, 	is it at last as likely as not (i.e., at least a 50 	percent probability) that the disorder was caused by or 	resulted from an injury, illness, or event that occurred 	during active duty service?

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in the report.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination, to be conducted by an appropriate examiner, to determine whether the Veteran has sleep apnea, and if so, to also determine whether his sleep apnea is related etiologically to his active duty service.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

For purposes of the examination, the examiner will note that the Veteran and his spouse report that the Veteran has had ongoing symptoms of sinus problems, snoring, sleep disturbance due to interrupted breathing, and daytime somnolence and fatigue since 1973.  The examiner will also note that the Veteran was treated during service for recurring sinus and nasal problems that include left deviated septum with associated symptoms of snoring, postnasal drip, nocturnal gagging, and rhinorrhea that required septoplasty during service in September 1988.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide diagnoses pertinent to the Veteran's sleep apnea.  Based on information gained from review of the claims file and the findings from the examination, the VA examiner should also provide opinions as to the following medical questions:

(a) is it at least as likely as not that the sinus and nasal problems reported by the Veteran and treated during his active duty service are manifestations of sleep apnea that occurred during his active duty service?  Provide a detailed explanation for your response.

	(b) for each diagnosed disorder, is it at last as likely as 	not (i.e., at least a 50 percent probability) that the 	disorder had its onset during active duty service?




	(c) for each diagnosed disorder, is it at last as likely as 	not (i.e., at least a 50 percent probability) that the 	disorder was caused by or resulted from an injury, 	illness, or event that occurred during active duty 	service?

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in the report.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




